Citation Nr: 0217217	
Decision Date: 11/27/02    Archive Date: 12/04/02

DOCKET NO.  02-06 611	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Fargo, North Dakota


THE ISSUES

1.  Entitlement to service connection for spinocerebellar 
degeneration.

2.  Entitlement to an increased evaluation for service-
connected tinnitus with instability of balance, currently 
rated as 30 percent disabling.

3.  Entitlement to an increased (compensable) evaluation for 
service-connected bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. W. Loeb, Counsel

INTRODUCTION

The veteran served on active duty from July 1959 to August 
1962. 

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal of an April 2001 rating decision of the 
Department of Veterans Affairs (VA) Medical and Regional 
Office Center in Fargo, N. Dakota (the RO).  

The veteran requested review by a Decision Review Officer 
(DRO) in his August 2001 Notice of Disagreement.  A letter 
was sent to the veteran by the RO in October 2001 explaining 
the DRO process, which included a new decision by the DRO.  
A Statement of the Case was sent to the veteran on May 3, 
2002, which was approved by K.S.  In his subsequent 
Substantive Appeal, the veteran noted that it did not appear 
that his case had been reviewed by a DRO, as he had 
previously requested.  Another Statement of the Case sent to 
the veteran later in May 2002 was prepared by K.S.  The 
Board has verified that K.S. is a DRO.  Since the DRO 
process has been utilized in this case, as requested, the 
Board will proceed with adjudication of the issues on 
appeal.


FINDINGS OF FACT

1.  The medical evidence of record indicates that 
spinocerebellar degeneration was not shown until many years 
after service discharge and is unrelated to service or to a 
service-connected disability.

2.  The evidence indicates that the veteran has dizziness 
and occasional staggering, as well as recurrent tinnitus.

3.  An October 2000 VA audiological examination shows that 
the veteran has an average pure tone threshold of 31 
decibels in the right ear, with speech recognition ability 
of 100 percent; and average pure tone threshold of 29 
decibels in the left ear, with speech recognition ability of 
100 percent.  Other recent audiology examinations report 
comparable results.


CONCLUSIONS OF LAW

1.  Spinocerebellar degeneration was not incurred in or 
aggravated by service.  38 U.S.C.A. § 1131 (West Supp. 
2002); 38 C.F.R. § 3.303 (2002).

2.  Spinocerebellar degeneration is not proximately due to 
or the result of a service-connected disability.  38 C.F.R. 
§ 3.310 (2002).

3.  The schedular criteria for an increased rating for 
instability of balance have not been met.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. § 4.87, Diagnostic Code 6204 
(2002).

4.  The criteria for a separate 10 percent rating for 
tinnitus have been met.  38 U.S.C.A. § 1155 (West 1991 & 
Supp. 2002); 38 C.F.R. § 4.87, Diagnostic Code 6260 (2002).

5.  The schedular criteria for a compensable disability 
evaluation for bilateral hearing loss have not been met.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 4.85-4.87, Diagnostic Code 6100 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking entitlement to service connection for 
spinocerebellar degeneration, an increased disability rating 
for his service-connected tinnitus with instability of 
balance and a compensable evaluation for bilateral hearing 
loss.



In the interest of clarity, the Board will initially discuss 
whether this case has been properly developed for appellate 
purposes.  The Board will also provide a common factual 
background.  The Board will then address each issue, giving 
the relevant VA law and regulations, an analysis of the 
claim and a decision.

Generally applicable law and regulations

The VCAA

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) [codified as amended at 
38 U.S.C.A. § 5100 et seq. (West 2001)].  Regulations 
implementing the VCAA have been enacted.  See 66 Fed. Reg. 
45, 620 (August 29, 2001) [to be codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)].

The VCAA is generally applicable to all claims filed on or 
after the date of enactment, November 9, 2000, or filed 
before the date of enactment and not yet final as of that 
date. The amendments became effective November 9, 2000, 
except for the amendment to 38 C.F.R. § 3.156(a), which 
became effective August 29, 2001.  In this case, the VCAA 
and its implementing regulations are accordingly generally 
applicable.  See Holliday v. Principi, 14 Vet. App. 280 
(2000) [the Board must make a determination as to the 
applicability of the various provisions of the VCAA to a 
particular claim].

That statute also provided that, with regard to claims 
denied by VA as not well-grounded between July 14, 1999 
and the date of enactment, November 9, 2000, the claimant 
may request that the claim be readjudicated as if the 
denial had not been made.  See Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, § 7(b), 114 Stat. 
2096, 2099-2100 (2000) [codified as amended at 38 U.S.C.A. 
§ 5100 et seq. (West Supp 2002)]. 

The VCAA alters the legal landscape in three distinct 
ways:  standard of review, notice and duty to assist.  The 
Board will now address these concepts within the context 
of the circumstances presented in this case.  

(i.)  Standard of review

The former statutory concept of a well grounded claim, 
38 U.S.C.A. § 5107(a) (West 1991), has been eliminated by 
the VCAA.  The current standard of review for all claims 
is as follows.  

When there is an approximate balance of evidence regarding 
the merits of an issue material to the determination of 
the matter, the benefit of the doubt in resolving each 
such issue shall be given to the claimant.  See 
38 U.S.C.A. § 5107 (West Supp. 2002); 38 C.F.R. § 3.102 
(2001).  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990), the Court stated that "a veteran need only 
demonstrate that there is an 'approximate balance of 
positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.  

The Statement of the Case dated May 3, 2002 referred about 
the need for a service connection claim to be well 
grounded.  As discussed immediately above, the well 
groundedness standard was rendered obsolete by the 
enactment of the VCAA.  However, a subsequent Statement of 
the Case later in May 2002 denied entitlement to service 
connection for spinocerebellar degeneration on a direct 
basis.  The error contained in the first May 2002 
statement of the case has therefore been rectified, and 
there is no need to return this case to the RO for 
readjudication.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).

The Board will apply the current standard in its 
adjudication of the veteran's claims.


(ii.)  Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of 
which portion, if any, of the evidence is to be provided 
by the claimant and which part, if any, VA will attempt to 
obtain on behalf of the claimant.  See 38 U.S.C.A. § 5103 
(West Supp. 2002); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

After having carefully reviewed the record on appeal, the 
Board has concluded that the requirements of the VCAA as to 
notice apply to this case and have been effectively 
satisfied with respect to the issues on appeal.  The Board 
observes that the veteran was notified of the VCAA in a 
letter dated in February 2001, which told him to send in 
medical evidence to support his claim.  The veteran was 
specifically informed as to what evidence he was required to 
provide and what evidence VA would attempt to obtain on his 
behalf.  The letter explained that he should send any 
pertinent evidence within 60 days.  The veteran was further 
informed that VA would obtain any government records that he 
adequately identified and would make reasonable efforts to 
obtain nongovernmental records adequately identified that he 
wished VA to obtain for him.  

The May 2002 Statements of the Case provided the veteran 
with the pertinent law and regulations and the need to 
submit additional evidence concerning his claims.  With 
respect to the service connection issue on appeal, the most 
recent Statement of the Case indicated that, in order to 
warrant entitlement to service connection for a particular 
disability, the veteran must show: (1) a medical diagnosis 
of a current disability; (2) medical or, in certain 
circumstances, lay evidence of incurrence or aggravation of 
a disease or injury in service; (3) medical evidence of a 
nexus between an in-service injury or disease and the 
current disability.  With respect to the increased rating 
issues, the veteran was given the pertinent diagnostic codes 
and criteria.

Based on the above, the Board concludes that the veteran 
has been amply informed of what is required of him.  The 
veteran has not pointed to any pertinent evidence which 
exists and which has not been associated with his VA 
claims folder.  Accordingly, the Board finds that the duty 
to notify has been fully satisfied.

(iii.)  Duty to assist
  
In general, the VCAA provides that VA shall make 
reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate the claimant's claim, 
unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  The law 
provides that the assistance provided by VA shall include 
providing a medical examination or obtaining a medical 
opinion when such an examination or opinion is necessary 
to make a decision on the claim.  An examination is deemed 
"necessary" if the evidence of record (lay or medical) 
includes competent evidence that the claimant has a 
current disability, or persistent or recurrent symptoms of 
disability; and indicates that the disability or symptoms 
may be associated with the claimant's active military, 
naval, or air service; but does not contain sufficient 
medical evidence for the Secretary to make a decision on 
the claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The record contains the veteran's service medical records 
as well as post-service examination reports, including 
audiometric, neurological, and MRI examinations in October 
2000 and an April 2001 medical opinion.  The Board 
believes that the record contains sufficient medical 
evidence with which it may render informed decisions on 
the issues on appeal.  

The veteran has been accorded ample opportunity to present 
evidence and argument in support of his claims.  In 
February 2001, VA sent the veteran a letter requesting 
that he fill out an enclosed VA Form 21-4142 providing 
relevant information on all relevant health care 
providers.  No response to the VA letter was received from 
the veteran. 

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the new 
law.  Accordingly, the Board will proceed to a decision on 
the merits on the issues on appeal.  

Factual Background

The veteran's July 1959 enlistment physical examination was 
pertinently negative.  In an accompanying report of medical 
history, the veteran stated that in 1953 he incurred a head 
injury and underwent an operation for a chipped bone above 
the right ear.  In May 1960, he reported a skull fracture 
with subdural hematoma with left sided paralysis in 1953.  
The veteran had recently noticed a gradual weakening of the 
left leg.  A neurological consultation revealed deficits in 
the left upper and lower extremities.  

The veteran's separation physical examination in May 1962 
included a diagnosis of residuals of old head injury to 
right cerebral hemisphere with residual weakness of the 
upper extremities to a mild degree.  The examination was 
otherwise pertinently negative.

There are no relevant records for approximately 15 years 
after the veteran left military service.  VA audiometric 
examinations beginning in July 1977 revealed bilateral high 
frequency hearing loss beginning at 4000 hertz.  Bilateral 
high frequency hearing loss was also noted by private 
physicians beginning in January 1979.  

Service connection was granted for hearing loss by rating 
decision dated in December 1977.  A noncompensable 
evaluation was assigned effective June 27, 1977.  A May 1979 
rating decision granted entitlement to service connection 
for tinnitus and assigned a 10 percent evaluation effective 
June 27, 1977.  

According to a January 1993 audiometric evaluation, there 
had not been any significant change in hearing thresholds 
for many years.  VA audiometric examination in January 1994 
continued to show bilateral high frequency hearing loss 
beginning at 4000 hertz.

A January 1994 rating decision granted service connection 
for instability of balance as part of the veteran's service-
connected tinnitus and continued the 10 percent rating.

A VA audiological evaluation conducted in November 1998 
revealed the following pure tone thresholds, in decibels:




HERTZ



1000
2000
3000
4000
Average
RIGHT
10
10
40
55
29
LEFT
15
10
40
55
28

Discrimination ability in November 1998 was 100 percent 
correct in each ear.  It was noted that the veteran had 
problems with balance and falling but did not have true 
vertigo; his symptomatology was not considered typical of 
Meniere's disease.  It was noted that the audiological 
results also did not show any indication of Meniere's 
disease.  The audiological diagnoses were of mild to 
moderate high frequency hearing loss and tinnitus.

A December 1998 rating decision granted an increased 
evaluation of 30 percent for tinnitus with instability of 
balance, effective July 29, 1998.  A claim for increased 
compensation was received by VA in July 2000.


A VA audiological evaluation conducted in October 2000 
revealed the following pure tone thresholds, in decibels:




HERTZ



1000
2000
3000
4000
Average
RIGHT
10
10
45
60
31
LEFT
10
10
35
60
29

Discrimination ability in October 2000 was 100 percent in 
each ear.  

The veteran complained on VA neurological examination in 
October 2000 of instability when he walked, which had gotten 
worse over the years.  He used a cane to help him walk, and 
he said that he had fallen on several occasions due to his 
balance problems.  It was noted that an electronystagmogram 
had shown abnormalities consistent with benign positional 
vertigo.  On physical examination, motor testing showed a 
moderate spastic left hemiparesis.  Coordination testing 
showed mild ataxia with left finger-to-nose movements.  Gait 
was very hemiparetic appearing.  

The examiner's impressions in October 2000 were spastic left 
hemiparesis, by history, progressive, of undetermined 
etiology; status post head injury at age 13 in motor vehicle 
accident with residual depressed right skull fracture, right 
subdural hematoma and cerebral contusion, perhaps 
contributing to his hemiparesis; complaints of worsening 
balance problems, likely secondary to hemiparesis; and 
history of high frequency hearing loss and possible benign 
positional vertigo, which would not explain his current 
clinical findings nor result in his frequent falls.  
Although the examiner did not feel that the veteran's 
current neurological deficits were likely related to his 
military service, he felt that further neurological 
investigation was warranted and noted that the veteran was 
scheduled for an MRI of the head.

A MRI of the head in October 2000 revealed a mild number of 
small vessel type changes seen in the subcortical and 
periventricular white matter.  It was noted that 
demyelination would certainly be within the differential, 
although the changes were not necessarily specific for 
multiple sclerosis.  An October 2000 MRI of the cervical 
spine did not show any cord compression or intrinsic cord 
lesion.  The cord was on the small side of normal, with 
questionable cord atrophy.  There was some bulging of 
cervical discs, some spurring, and some foraminal stenosis.

According to an April 2001 neurology Addendum, based on the 
MRI results, the veteran's right cerebral and spinal cord 
atrophy was likely due to one of the spinocerebellar 
degenerations.  While the etiology of spinocerebellar 
degeneration was not definitely known, it was felt to often 
be inherited.  The examiner did not believe that the 
veteran's military service contributed to his 
neurodegenerative condition.

1.  Entitlement to service connection for spinocerebellar 
degeneration.

Relevant law and regulations

Service connection - in general

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1131 (West 1991 and Supp. 
2002); 38 C.F.R. § 3.303(a) (2002).

Service connection may also be granted for disability which 
is proximately due to or the result of a service-connected 
disease or injury.  See 38 C.F.R. § 3.310(a) (2002); see 
also Harder v. Brown, 5 Vet. App. 183, 187 (1993). 

Service connection may be granted for any disease initially 
diagnosed after service, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2002).

In order to establish service connection for a claimed 
disorder, there must be 
(1) medical evidence of a current disability; (2) evidence 
of in-service disease or injury or a service-connected 
disability; and (3) medical evidence of a nexus between the 
service-connected disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Reiber v. Brown, 7 Vet. App. 513, 516-7 
(1995). The determination as to whether these requirements 
are met is based on an analysis of all the evidence of 
record and the evaluation of its credibility and probative 
value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999). 
The Board may not base a decision on its own unsubstantiated 
medical conclusions. Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).

Analysis

The veteran believes that he has spinocerebellar 
degeneration that was either incurred in service or as a 
result of his service-connected disabilities.  He contended 
in his May 2002 Substantive Appeal that because the etiology 
of his spinocerebellar degeneration is unknown, he should be 
given the benefit of the doubt.  

As noted above, in order for service connection to be 
granted three elements must be present: (1) a current 
disability; (2) in-service incurrence [direct service 
connection]or a service-connected disability [secondary 
service connection] and (3) medical evidence of a nexus 
between (1) and (2).  See Hickson and Reiber, supra.

The pertinent medical history has been set out above.  The 
veteran sustained a severe head injury in 1953, before 
service.  There is no evidence of any relevant or disease or 
injury in service.  There is no diagnosis of spinocerebellar 
degeneration in service or for decades thereafter.  
Spinocerebellar degeneration was initially diagnosed based 
on MRI findings in October 2000.  

With respect to element (1), there is medical evidence of 
the claimed disability, 
spinocerebellar degeneration, in the form of an MRI and 
medical diagnosis.  That element is accordingly satisfied.

With respect to element (2), there exist service-connected 
disabilities, tinnitus with instability of balance and 
hearing loss.  There is no evidence of any pertinent 
in-service disease or injury, although sequelae of the pre-
service 1953 head injury noted on the veteran's enlistment 
examination were identified during service.  See 38 U.S.C.A. 
§ 1111 (West 1991); 38 C.F.R. § 3.304(b) (2001) [a veteran 
will be considered to have been in sound condition when 
examined, accepted and enrolled for service, except as to 
defects, infirmities, or disorders noted at entrance into 
service].

With respect to element (3), it was noted on VA neurological 
examination in October 2000 that the veteran's current 
neurological deficits were probably not related to his 
military service.  After MRI results were reviewed, the VA 
physician concluded in April 2001 that the veteran probably 
had spinocerebellar degeneration and that, while the 
etiology of that condition was not definitely known, it was 
often hereditary.  The examiner also indicated that the 
condition did not appear to be etiologically related to the 
veteran's military service.

There is no competent medical evidence which links the 
veteran's spinocerebellar degeneration to any incident of 
his service or to any service-connected disability.  
Although the veteran appears to so contend, it is now well 
established that as a layperson without medical training he 
is not qualified to render medical opinions regarding the 
etiology of disorders and disabilities, and his opinion is 
entitled to no weight of probative value.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992); see also 38 C.F.R. 
§ 3.159(a)(1) [competent medical evidence means evidence 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions."] 

The veteran contends that because the cause of 
spinocerebellar degeneration was not known, he should be 
given the benefits of the doubt and service connection 
granted.  The Board initially points out that the VA 
physician in April 2001 did not say that the cause of the 
veteran's spinocerebellar degeneration was unknown.  Rather, 
he said that the cause was "not definitely known, but is 
felt to often be inherited."  While the VA physician was not 
completely sure as to the etiology of the veteran's post-
service spinocerebellar degeneration, he was not required to 
be.  It was his opinion that the spinocerebellar 
degeneration was not related to service.  There is no 
evidence to the contrary.  There is also no competent 
medical evidence which serves to link the claimed 
spinocerebellar degeneration and either service-connected 
disability.    

It should be pointed out that the benefit of the doubt rule 
does not require VA to service connect a disability for 
which no definitive cause has been shown.  Rather, the 
benefit of the doubt rule favors the claimant when evidence 
as to a question is in equipoise.  In this case, there is no 
competent medical evidence which  
serves to link the claimed spinocerebellar degeneration to 
the veteran's service or to his service-connected 
disabilities.  The evidence is hardly in equipoise as to 
that question and the benefit of the doubt rule is 
inapplicable.  See Gilbert, supra.  

Incidentally, the record does not contain any medical 
evidence which serves to link the 1953 head injury to the 
spinocerebellar degeneration diagnosed in 2000.  The Board 
is not in any event required to delve into whether that head 
injury was the cause of the currently claimed disability.

In short, for reasons stated immediately above, element (3) 
has not been met and the veteran's claim fails on that 
basis.

Increased disability rating claims

Disability ratings - in general

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule), 38 C.F.R. 
Part 4 (2002).  The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 (2002).  

In determining the disability evaluation, the VA has a duty 
to acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons and bases 
for its conclusion.  See Schafrath v. Derwinski, 1 Vet. App. 
589, 595 (1991).  Governing regulations include 38 C.F.R. §§ 
4.1, 4.2 (2002), which require the evaluation of the 
complete medical history of the veteran's condition.

The Court has held that, where entitlement to compensation 
has already been established, and an increase in the 
disability rating is at issue, the present level of 
disability is of primary concern.  Although a rating 
specialist is directed to review the recorded history of a 
disability in order to make a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2002).

Disability ratings - diseases of the ear

The VA Rating Schedule that addresses the ear and other 
sense organs was amended effective June 10, 1999.  See 64 
Fed. Reg. 25202 (1999).  Because this change took effect 
prior to the veteran's July 2000 claim, only the revised 
criteria will be considered in evaluating the veteran's 
bilateral hearing loss.  
See, in general, Karnas v. Derwinski, 1 Vet. App. 308, 313 
(1991); see also VAOPGCPREC 3-2000 (2000).

Specific schedular criteria will be discussed where 
appropriate below.


2.  Entitlement to an increased evaluation for service-
connected tinnitus with instability of balance, currently 
rated as 30 percent disabling.

Schedular criteria

The veteran's tinnitus with instability of balance is rated 
under 38 C.F.R. § 4.87, Diagnostic Codes 6260-6204.  See 38 
C.F.R. § 4.20 (2001) [when an unlisted condition is 
encountered, it will be permissible to rate under a closely 
related disease or injury in which not only the functions 
affected, but the anatomical localization and symptomatology 
are closely analogous].  See also 38 C.F.R. § 4.27 (2001) 
[hyphenated diagnostic codes are used when a rating under 
one diagnostic code requires use of an additional diagnostic 
code to identify the basis for the evaluation assigned].  

The rating criteria for tinnitus provides a maximum 10 
percent rating for recurrent tinnitus.  The Note that 
follows provides that a separate evaluation for tinnitus may 
be combined with an evaluation under Diagnostic Codes 6100, 
6200, 6204, or other diagnostic code, except when tinnitus 
supports an evaluation under one of those diagnostic codes.  
38 C.F.R. § 4.87, Diagnostic Code 6260 and Note (2002).

Under 38 C.F.R. § 4.87, Diagnostic Code 6204 [peripheral 
vestibular disorders], a 10 percent rating is assigned for 
peripheral vestibular disorders with occasional dizziness; a 
30 percent rating is warranted for peripheral vestibular 
disorders with dizziness and occasional staggering.  
According to the accompanying Note, objective findings 
supporting the diagnosis of vestibular disequilibrium are 
required before a compensable evaluation can be assigned 
under this code.  Hearing impairment or suppuration shall be 
separately rated and combined.  38 C.F.R. § 4.87, Diagnostic 
Code 6204 (2002).

Under 38 C.F.R. § 4.87, Diagnostic Code 6205 [Meniere's 
syndrome], a 30 percent rating is warranted for Meniere's 
syndrome (endolymphatic hydrops) when there is hearing 
impairment with attacks of vertigo less than once a month, 
with or without tinnitus; a 60 percent evaluation is 
warranted when there is hearing impairment with attacks of 
vertigo and cerebellar gait occurring from one to four times 
a month, with or without tinnitus.  38 C.F.R. § 4.87, 
Diagnostic Code 6205 (2002).

Analysis

The veteran is currently assigned a 30 percent rating for 
his service-connected tinnitus with instability of balance 
under Diagnostic Codes 6260-6204.  

Assignment of disability rating

It was contended by the veteran in his May 2002 Substantive 
Appeal that an evaluation in excess of 30 percent should be 
assigned for his tinnitus with instability of balance under 
Diagnostic Code 6205.  

The assignment of a particular diagnostic code is 
"completely dependent on the facts of a particular case."  
See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One 
diagnostic code may be more appropriate than another based 
on such factors as an individual's relevant medical history, 
the diagnosis and demonstrated symptomatology.  Any change 
in a diagnostic code by a VA adjudicator must be 
specifically explained.  See Pernorio v. Derwinski, 2 Vet. 
App. 625, 629 (1992).

Although a rating in excess of 30 percent can be assigned 
for Meniere's disease under Diagnostic Code 6205, the Board 
notes that this is not appropriate in the veteran's case.  
He is not service-connected for Meniere's disease and the 
evidence does not contain a diagnosis of Meniere's disease.  
Indeed, it was specifically noted on VA audiological 
examination in November 1998 that the veteran did not have 
true vertigo and that his neurological and audiological 
symptomatology was not indicative of Meniere's disease.  The 
veteran has not presented medical evidence either that he 
has Meniere's disease or that his service-connected 
disability is more appropriately rated by analogy to 
Meniere's disease.



Schedular rating

The veteran is currently assigned a 30 percent disability 
evaluation for tinnitus with loss of balance.  He cannot be 
assigned a higher evaluation for tinnitus with instability 
of balance based on Diagnostic Code 6260, in which 10 
percent is the maximum evaluation provided.  Similarly, 
because a 30 percent evaluation is the maximum schedular 
evaluation provided for peripheral vestibular disorders, an 
evaluation in excess of 30 percent cannot be assigned for 
tinnitus with instability of balance under Diagnostic Code 
6204.  

Except as otherwise provided in the rating schedule, all 
disabilities, including those arising from a single disease 
entity, are to be rated separately, unless the conditions 
constitute the same disability or the same manifestation.  
See 38 C.F.R. §§ 4.14, 4.25(b) (2001).  The critical inquiry 
in making such a determination is whether any of the 
symptomatology is duplicative of or overlapping; the veteran 
is entitled to a combined rating where the symptomatology is 
distinct and separate.  See Esteban v. Brown, 6 Vet. App. 
259, 262 (1994).

Because tinnitus is not part of the criteria used to support 
the 30 percent evaluation  under Diagnostic Code 6204, the 
Board finds that the veteran's service-connected tinnitus 
warrants a separate 10 percent rating under Esteban.  The 
separate disability rating appears to be permitted in the 
language of the Note to Code 6260.  The two disabilities are 
distinct and not overlapping, so VA's antipyramiding 
regulation, 38 C.F.R. § 4.14, is not violated.  Accordingly, 
separate disability ratings of 30 percent under Diagnostic 
Code 6204 and 10 percent under Diagnostic Code 6260 are 
granted.  The appeal is allowed to that extent.    


3.  Entitlement to an increased (compensable) evaluation for 
service-connected bilateral hearing loss.

Schedular criteria

The severity of hearing loss is determined by comparison of 
audiometric test results with specific criteria set forth at 
38 C.F.R. § 4.85, Part 4, Diagnostic Codes 6100 through 
6110.  

Disability ratings for hearing impairment are derived by a 
mechanical application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered.  See Lendenmann v. Principi, 3 Vet. App. 345 
(1992).
Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination tests together with the average 
hearing threshold level as measured by pure tone audiometry 
tests in the frequencies 1,000, 2,000, 3,000 and 4,000 Hertz 
(cycles per second).  The Schedule allowed for such 
audiometric test results to be translated into a numeric 
designation ranging from Level I, for essentially normal 
acuity, to Level XI, for profound deafness, in order to 
evaluate the degree of disability from bilateral service-
connected defective hearing.  The evaluations derived from 
the schedule are intended to make proper allowance for 
improvement by hearing aids.  38 C.F.R. § 4.85 (2002).

Analysis

The audiological evidence on file indicates that the 
veteran's bilateral hearing loss has been relatively stable 
for many years and involves high frequency hearing loss 
beginning at 4000 hertz.  The most recent VA audiological 
evaluation available, in October 2000, reveals an average 
pure tone threshold of 31 decibels in the right ear and 29 
decibels in the left ear, with a speech discrimination 
ability of 100 percent in each ear.  These results are very 
similar to the results obtained on audiological examination 
in November 1998.  Applying these values to the rating 
schedule results in a numeric designation of Level I hearing 
in each ear.  Applying the results to Table VI of the rating 
schedule results in a noncompensable evaluation under 
Diagnostic Code 6100.

The Board has no reason to doubt that the veteran is 
experiencing hearing loss.  However, as explained above, 
certain mechanical schedular criteria must be met in order 
for a compensable rating to be assigned.  Those criteria 
have not been met in this case.  The Board further observes 
that a 10 percent disability rating has been assigned for 
tinnitus.  To the extent that the veteran is attempting to 
ascribe his hearing problems to his service-connected 
hearing loss rather than to his service-connected tinnitus, 
as a lay person without medical training he lacks the 
ability to do so.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-5 (1992).

In summary, the level of hearing demonstrated on objective 
evaluation is not consistent with a compensable schedular 
evaluation under the rating criteria.  See Lendenmann, 3 
Vet. App. at 349.  Accordingly, the Board finds that the 
preponderance of the evidence is against the claim for a 
compensable schedular evaluation for bilateral hearing loss, 
and the benefit sought on appeal is accordingly denied.


ORDER

Entitlement to service connection for spinocerebellar 
degeneration is denied.

Entitlement to an increased evaluation for peripheral 
vestibular disorder, currently evaluated as 30 percent 
disabling under 38 C.F.R. § 4.87, Diagnostic Code 6204, is 
denied.

Entitlement to a separate 10 percent evaluation for tinnitus 
under 38 C.F.R. § 4.87, Diagnostic Code 6260 is granted, 
subject to controlling regulations applicable to the payment 
of monetary benefits.

Entitlement to a compensable evaluation for bilateral 
hearing loss is denied.



		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

